Title: To John Adams from James Warren, 14 November 1775
From: Warren, James
To: Adams, John


     
      Watertown Nov 14th: 1775
      My Dear Sir
     
     I last Evening received yours by Capt. Gist, and this Morning by Fessenden. It gives me great pleasure to see things in such a fine way and you in such Choice Spirits. I Congratulate you on the takeing of St. John’s. This news Fessenden brings with him from Hartford. This gives us great Spirits. He says likewise that Arnold was within twelve Miles of Quebec. You must know that our Anxiety for him and his party has been great. Last Night I was at Head quarters where Accounts were received that one Coll. Enos of Connecticut with three Companies he Commanded as a rear Guard had come off and left him, while Advanced thirty Miles Ahead, and perhaps at Chaudere Pond. This officer certainly deserves hanging.
     It will Always give me great pleasure to be Able to give you any Information. Great Numbers of the Whalemen are gone on Voayges which we permitted after haveing taken Bonds for the landing their Oil and Bone in some Port here other than Boston, and Nantucket. Some of them are in the Army, and Sea Coast Service, many of them, and the greater part of our Fishermen and Seamen at Home, and in no Service Earnestly wishing to be Employed in the Privateering Business. What Numbers might be Inlisted in that Service I cant readily Compute, but I have no difficulty in supposeing, that at least three Battalions might be raised in this Colony. The Taste for it runs high here.
     As to Ships and other Vessels, I believe there are great Numbers very suitable to Arm Already on hand. Almost every Port of any Consequence could furnish more or less either great or small. Perhaps Ships might be difficult to find that could mount 20 Guns or Upwards, but Vessels to Carry from 6 to 16 Guns I think we abound in, and I think they would soon furnish us with Others. These Vessels are of all Burthens, drafts of water, and dimensions and are many of them Excellent Sailors, and may be either purchased or hired, on very reasonable Terms. I think the General gives only 5/4 per Ton per Month. I am not Acquainted at Haverhill, Newberry &c. but from what I have heard, Vessels might be Built there, safe and with great dispatch, and perhaps at Kennebeck and North River &c. &c. We have no want of the best Shipwrights. As to the Time for Compleating them, much will depend on the winter, but they may be ready as soon as wanted in the Spring if Immediately Engaged in. As for your Next Question, the Names &c. of those fit to Command I am not quite so ready to answer. You know we have not practised Privateering so much here as they have in some of the other Colonies and it is A Business I never was Concerned in, but I have no doubt that many fine Fellows can be found who have been Masters of Vessels and at some time in their Lives served on Board Men of War and Privateers. I have one Capt. Samson in my Employ who has serv’d in both, and perticularly with Capt. Mcpherson the last War. Him I would venture a Vessel with. There is Souter who you know. Time wont permit me to recollect many others, but from the Nature and Circum­stances of this Colony there must be many. I will Endeavour to recollect some for my Next. I am glad to see the Policy of Congress turned this way, and to see you Engaged. You must know I think you qualified for anything you will Undertake.
     I Congratulate So. Carolina, and New Hampshire, on the Indulgence shewn them by the Congress. I hope they will Improve it to the best Advantage. I wish for the Time when we shall all (want) have the same Liberty. Our Situation must be more Irksome than ever to be surrounded on all Sides with Governments founded on proper Principles and Constituted to promote the free and equal Liberty and Happiness of Mankind, while we are plagued with a Constitution where the Prerogative of the Crown, and the Liberty of the Subject are Eternally militateing, and in the very Formation of which the last is but a secondary Consideration to the first. Indeed my Friend I am sick of our Constitution, more so than ever, have seen enough lately to make me so. I hate the name of Our Charter, which fascinates and Shackles us. I hate the monarchical part of our Government and certainly you would more than ever if you knew our present Monarchs, but many of them you have no Idea of. They are totally changed since you left us, divers of them I mean. They have got a whirl in their Brains, Imagine themselves Kings, and have Assumed every Air and Pomp of Royalty but the Crown and Sceptre. You might search Princetown, Brookline, Wrentham, Braintree and several Other Towns without finding a Man you could possibly know, or suppose to have been chose a Councillor here by the Freemen of this Colony no longer ago than last July, and for no longer a time than next May. I shall not trouble you with any further and more perticular Account than I have already given of a dispute the last Session between the two Houses, much to our disadvantage and disgrace haveing seen a Copy of a Letter from Gerry to you by Revere where the matter seemed to be fully taken up. The Court was adjourned last Saturday to the 29th Instant after haveing Extended your Commission for one Month to the last of January. We were not ready to come to a Choice, and was afraid to postpone to the first of next setting, so near the Expiration of the Time. I shall be Utterly at a loss for three new men. Do advise me.
     
     Nov 15th:
     I expected to have had the roar of Cannon this Morning, and some News from the Army to have given you. Our Army were prepared to Intrench on Cobble Hill and on Lechmores Point last Night. I suppose the Weather has prevented. I hear Nothing of it this stormy Morning. What Number of the new Recruits are Arrived we can’t learn. It is generally thought not many of them, though there has been Appearances of Fleets in the Bay. I wish this Storm may put some of the Transports upon the Rocks and Quicksands.
     You will learn by Revere the General State of things here, the Movements and Success of our Land, and Naval Force, perticularly an Account of the several prizes made. A Number of Letters, and the Kings Proclamation taken in one of them, will give you a General view of their whole System with regard to America. I think your Congress can be no longer in any doubts, and hesitancy, about takeing Capital, and Effectual strokes. We shall certainly Expect it. It is said that the delicacy of modern Civilization will not Admit of foreign powers while you Continue to Acknowledge A dependency on Britain or Britains King, haveing any Connection with you. Let us so far Accomodate ourselves to their small policy as to remove this obstacle. I want to see Trade (if we must have it) open, and a Fleet here to protect it in opposition to Britain. Is the Ancient policy of France so lost or dwindeled that they will loose the Golden Opportunity.
     We must have a Test, that shall distinguish Whiggs from Tories &c. &c. I have a Thousand Things to say to you. I want to see you. I want you there, and I want you here. What shall I do without you and my Friend Adams at Congress, and yet you are both wanted here. I believe you must stay there. I mean belong to that Body once more. I thank him for his kind Letter, will write to him as soon as I can, propose to go Home Tomorrow. Mrs. Warren grows homesick. She wants to see her Boys haveing been Absent 5 weeks. She sits at the Table with me, will have a paragraph of her own. Says you “should no longer piddle at the Threshold. It is Time to Leap into the Theatre to unlock the Barrs, and open every Gate that Impedes the rise and Growth of the American Empire Republic, and then let the Giddy Potentate send forth his puerile Proclamations to France, to Spain, and all the Commercial World who may be United in Building up an Empire which he cant prevent.”
     
      At Leisure then may G——ge his Reign Review
      and Bid to Empire, and to Crowns Adeu
      For Lordly Mandates and despotic Kings
      are Obsolete like other quondam things
      Whether of Ancient or more modern date
      Alike both K——gs and Kinglings I must Hate
      Extempore
     
     
     I have but this Evening received several of your Letters of the latter End of Octr. I cant tell you how much I am Obliged to you. I admire the Character you give Dr. Morgan. I think it will do honour to the Station he is to fill. You need not fear a proper regard will be paid to him. I love to see Characters drawn by your pencil. The more dozens you give me the more Agreable. I have a great Respect for Governor Ward, and his Family. I will agreable to your desire mention his Son at Head Quarters Tomorrow.
     The method of makeing salt petre you mention, if to be depended upon is simple and easy in the moderate Seasons. I could wish to hear more of it, and also of the Rocks. I am not of the Committee for Sulphur &c. I will look them up and urge them to forward their discoveries to you. I believe Obrian is Commissioned, and Carghill in a Sort Commissioned. There will be no difficulty in haveing them in the Service of the Continent. The General may easily execute his Order. I am very sensible of the Mercenary Avaritious Spirit of Merchants. They must be watched. We oblige all to give Bonds, but how to Guard against throwing themselves in the way to be taken has puzzled us, but such is the spirit here for preserving inviolate the Association, that a Man must have Indisputable Evidence, that his being taken was unavoidable, or never show his Head again, upon this I at present rely. However very few Vessels except Whalemen are gone, and very few have any Intentions to go, unless to the Southern Colonies, and their Characters must be so well Established as to Obtain Certificates from our Committees who are not yet Corrupted. I apprehend more danger from Other places. I think the Association cant be too Close drawn. We had better have no Trade than suffer Inconveniencies from the Interested Tricks of Tories, or even Merchants who pretend to be well principled, and yet are governed by Interest alone. I Believe you have a Curious set of Politicians in your Coffee Houses. The System you Mention is an Instance of it, a Magnificent one Indeed, too much so for you and I, who I dare say will ever be Content to be Excused from the two most Superb Branches, the first more especially. I hope the Tricks of these people will never Answer their purposes. The Union is everything. With it we shall do everything without it Nothing. My good wife sends her Compliments and says I must Conclude and so says my Paper, Adeu
     
     
      Nov 16.
     
     No News this Morning. I think all things on our side look well, and pleasing. I can’t however but feel a little uneasy, till our Army has got settled on the new plan. The General has many difficulties with Officers and Soldiers. His Judgment and Firmness I hope will Carry him through them. He is certainly the best Man for the place he is in Important as it is, that ever lived. One Source of Uneasiness is that they are not paid four weeks to a Month. There are some grounds for it. I believe they Inlisted here in Expectation of it, as it has been at all times the Invariable Custom of our Armies and Garrisons. I could wish the Congress had settled it so. Where are the Articles of Confederation. I want to see some settled Constitution of Congress. My regards to all Friends, and among the rest to Governor Ward, and your Friend Collins. To the last I wrote some time ago. I have never heard from him since. My Compliments to Coll. Reed.
    